

116 SRES 178 ATS: Recognizing and supporting the goals and ideals of National Sexual Assault Awareness and Prevention Month.
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 178IN THE SENATE OF THE UNITED STATESApril 30, 2019Mrs. Feinstein (for herself, Ms. Ernst, and Mr. Grassley) submitted the following resolution; which was referred to the Committee on the JudiciaryMay 15, 2019Committee discharged; considered and agreed toRESOLUTIONRecognizing and supporting the goals and ideals of National Sexual Assault Awareness and Prevention
 Month.Whereas the Senate is committed to the awareness, prevention, and deterrence of sexual violence affecting individuals in the United States;Whereas, according to the Department of Justice and the Department of Health and Human Services, an estimated 399,861 individuals, including victims under 18 years of age, in the United States experienced sexual violence during 2017;Whereas, according to the National Crime Victimization Survey, between 2007 and 2017, approximately—(1)3,018,600 women were victims of rape and sexual assault; and(2)453,200 men were victims of rape and sexual assault;Whereas, according to the 2017 Child Maltreatment Report of the Department of Health and Human Services, in 2017, child protective services agencies substantiated 58,114 cases of sexual abuse of children under 18 years of age;Whereas, in fiscal year 2018, the Department of Justice reported 9,100 State and local arrests of individuals charged with online sexual victimization of children under 18 years of age;Whereas, according to the Rape, Abuse & Incest National Network (commonly known as RAINN), an individual is sexually assaulted every 92 seconds in the United States, but for every 1,000 rapes committed in the United States, on average only—(1)330 rapes are reported to law enforcement agencies;(2)59 reported rape cases lead to an arrest;(3)10 rape cases are referred for prosecution;(4)6 rape cases lead to a felony conviction; and(5)5 convicted rapists are sentenced to some form of incarceration;Whereas, according to the National Crime Victimization Survey, between 2013 and 2017, an average of only 33 percent of rapes or sexual assaults in the United States were reported to law enforcement agencies;Whereas studies have suggested that the rate at which American Indians and Alaska Natives experience sexual violence is significantly higher than for other populations in the United States;Whereas, according to the Centers for Disease Control and Prevention, nearly 1 in 5 women, or 18.3 percent, and 1 in 71 men, or 1.4 percent, surveyed in the United States in 2010 experienced a rape or attempted rape at some time in their lives;Whereas, according to the Centers for Disease Control and Prevention, more than 1/2 of all female rape victims reported being raped by an intimate partner;Whereas sexual violence is a burden for many individuals who serve in the Armed Forces, and the Department of Defense estimates that approximately 14,900 members of the Armed Forces experienced some form of sexual assault during 2016;Whereas sexual assault does not discriminate on any basis and can affect any individual in the United States;Whereas sexual violence may take many forms, including acquaintance, stranger, spousal, and gang rape, incest, child sexual abuse, child sexual exploitation, elder sexual abuse, sexual abuse and exploitation of disabled persons, commercial sex trafficking, sexual harassment, and stalking;Whereas, according to the National Alliance to End Sexual Violence, in addition to immediate physical and emotional costs, sexual assault can have numerous adverse consequences for the victim, which may include post-traumatic stress disorder, substance abuse, major depression, homelessness, eating disorders, and suicide;Whereas many sexual assaults are not reported to law enforcement agencies, and many States have restrictive criminal statutes of limitations, which enable many rapists to evade punishment for their crimes;Whereas sexual assault survivors suffer emotional complications long after their physical scars have healed;Whereas advances in deoxyribonucleic acid (commonly known as DNA) technology have enabled law enforcement agencies to identify and prosecute the perpetrators in tens of thousands of previously unsolved sexual assault cases;Whereas incarceration of sexual assault perpetrators can prevent perpetrators from committing additional crimes;Whereas national, State, territorial, and Tribal coalitions, community-based rape crisis centers, and other organizations across the United States are committed to—(1)increasing public awareness of sexual violence and the prevalence of sexual violence; and(2)eliminating sexual violence through prevention and education;Whereas important partnerships have been formed among criminal and juvenile justice agencies, health professionals, public health workers, educators, first responders, and victim service providers;Whereas thousands of volunteers and staff at rape crisis centers, State coalitions against sexual assault, and nonprofit organizations across the United States play an important role in making crisis hotlines and other services available to survivors of sexual assault;Whereas free, confidential help is available to all victims and survivors of sexual assault through—(1)the National Sexual Assault Hotline—(A)by telephone at 800–656–HOPE; and(B)online at https://hotline.rainn.org; and(2)more than 1,000 sexual assault service providers across the United States;Whereas the victim service programs of RAINN, including the National Sexual Assault Hotline—(1)in 2018, helped 267,621 survivors of sexual assault and their loved ones, which represented the greatest number of people assisted since the founding of the hotline in 1994; and(2)continue to receive a record number of requests for support in 2019;Whereas the Department of Defense provides the Safe Helpline hotline, Safe HelpRoom online chat service, and Safe Helpline mobile application, each of which offer support and help to members of the Department of Defense community—(1)by telephone at 877–995–5247; and(2)online at https://safehelpline.org;Whereas individual and collective efforts reflect the dream of the people of the United States—(1)for individuals and organizations to actively work to prevent all forms of sexual violence; and(2)for no victim of sexual assault to be unserved or feel that there is no path to justice; andWhereas April 2019 is recognized as National Sexual Assault Awareness and Prevention Month: Now, therefore, be itThat—(1)it is the sense of the Senate that—(A)National Sexual Assault Awareness and Prevention Month provides a special opportunity to—(i)educate the people of the United States about sexual violence; and(ii)encourage—(I)the prevention of sexual assault;(II)improvement in the treatment of survivors of sexual assault; and(III)the prosecution of perpetrators of sexual assault;(B)it is appropriate to properly acknowledge survivors of sexual assault and to commend the volunteers and professionals who assist those survivors in their efforts to heal;(C)national and community organizations and private sector supporters should be recognized and applauded for their work in—(i)promoting awareness about sexual assault;(ii)providing information and treatment to survivors of sexual assault; and(iii)increasing the number of successful prosecutions of perpetrators of sexual assault; and(D)public safety, law enforcement, and health professionals should be recognized and applauded for their hard work and innovative strategies to ensure perpetrators of sexual assault are held accountable; and(2)the Senate supports the goals and ideals of National Sexual Assault Awareness and Prevention Month.